DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 27, 2022.  Claims 21-40 have been amended.  Claims 21-40 are currently pending and have been examined in the application.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent Nos. 10600113; 10147133, 9262778.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps, are variants in wording only to claim 21 of the present application, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.  
Table 1 is provided below to highlight the equivalent limitations found in the claim sets.

Table 1
‘16790677
‘113
‘133
‘ 778
Claims 21, 28, 34: 
receiving an indication to create a storefront application;
 

Claim 8:
receiving, by one or more computing systems, an indication to create a storefront application and a selection of one or more of a plurality of operating systems; 


Claim 10: 
providing, by one or more computing systems, an initialization interface to a merchant; 
initializing creation, by the one or more computing systems, of a storefront application in response to an indication from the merchant. 
 
Claim 10:
an initialization interface to an identified merchant, the initialization interface configured to receive an indication from the identified merchant to initialize creation of a storefront application, the storefront application being executable by a user device to allow a user of the user device to purchase an item 
receiving information 
 


receiving, by the one or more processors, inventory information describing items for sale from the identified merchant


obtaining, by the one or more computing systems, a selection of one or more of a plurality of mobile phone device operating systems from the merchant
receiving, by the one or more processors, a selection of one or more of a plurality of mobile phone device operating systems from the identified merchant
receiving a selection of a theme from a plurality of themes,  corresponding to code that specifies graphical layout of objects 
 
accessing, by the one or more computing systems, one or more stored templates that correspond to the selected operating systems, wherein each of the stored templates include source code used to implement portions of the storefront application on at least one of the plurality of operating systems
accessing, by the one or more computing systems, one or more stored templates from a template database, the stored templates corresponding to the selected mobile phone device operating systems and each of the stored templates including source code used to implement portions of the storefront application on at least one of the plurality of mobile phone device operating systems
accessing, by the one or more processors, one or more stored templates from a template database, the stored templates corresponding to the selected mobile phone device operating systems, each of the stored templates including source code that is used to implement portions of the storefront application on at least one of the plurality of mobile phone device operating systems
and generating one or more sets of source code by modifying the code of the selected theme using the received information, the one or more sets of source code configured such that when compiled become one or more versions of the storefront application. 
 and generating, by the one or more computing systems, one or more sets of operating system-specific source code, the one or more sets of operating system-specific source code configured to become versions of the storefront application that are executable by a respective one of the plurality of operating systems in response to being compiled
mapping, by the one or more computing systems, elements in the accessed stored templates to portions of source code; and 
generating, by the one or more computing systems, one or more sets of operating system-specific source code that include mapped elements of the stored templates, the sets of operating system-specific source code configured such that when compiled become versions of the storefront application that are executable by a respective one of the plurality of mobile phone device operating systems
mapping, by the one or more processors, elements in the accessed stored templates to portions of source code;
further mapping, by the one or more processors, at least a portion of the received inventory information; and 
generating, by the one or more processors, one or more sets of operating system-specific source code that include mapped elements of the stored templates and mapped inventory information, the sets of operating system-specific source code configured such that when compiled become versions of the storefront application that are executable by a respective one of the plurality of mobile phone device operating systems
Claim 24:
further comprising: compiling at least one of the one or more sets of source code; and displaying a preview version of the storefront application


displaying, by the one or more processors, a preview version of the storefront application in a generation interface that is displayed on a display of at least one of a plurality of mobile phone systems that corresponds with a respective mobile phone device operating system;
Claim 25:
receiving a modification to the preview version of the storefront application; and modifying the storefront application in accordance with the received modification


receiving, by the one or more processors, a modification to the preview version of the storefront application; 
and modifying, by the one or more processors, each of the one or more respective stored templates specific to each mobile phone device operating system in accordance with the modification







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21, 28 and 34 recite the subject matter “receiving a selection of a theme from a plurality of themes, each theme corresponding to code that specifies graphical layout of objects.”  The specification states that “storefront module 204 may receive a selection of a graphical theme for the storefront from a plurality of graphical themes. In some instances, the merchant may upload a graphical theme to the storefront module 204. A graphical theme specifies a layout of objects within an interface provided by the storefront to users” [0026]. This does not describe that each selected theme received has corresponding code that specifies graphical layout of objects.  Accordingly, this is directed to impermissible new matter.  Claims 22-27, 29-33 and 35-40 by being dependents of claims 21, 28 and 34 respectively are also rejected.
Claims 21, 28 and 34 recite the subject matter “generating one or more sets of source code by modifying the code of the selected theme using the received information.”  The specification states that “source code is generated according to the input received from the merchant via the interfaces provided in steps 304, 306, and 308. The source code may be generated using one or more templates. More than one set of source code may be generated for the storefront” [0037]. This does not describe that sets of source code are generated by modifying the code of the selected theme using received information.  Accordingly, this is directed to impermissible new matter.  Claims 22-27, 29-33 and 35-40 by being dependents of claims 21, 28 and 34 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 21-40 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 21 is directed towards a method, which is a statutory category of invention.
	Although, claim 21 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: 
receiving an indication to create a storefront application; receiving information comprising one or more of a title, a logo, currency accepted, contact information or some combination thereof; receiving a selection of a theme from a plurality of themes, each theme corresponding to code that specifies graphical layout of objects and generating one or more sets of source code by modifying the code of the selected theme using the received information, the one or more sets of source code configured such that when compiled become one or more versions of the storefront application.  These limitations, are directed to commercial interactions including marketing or sales activities or behaviors, and business relations, as well as managing personal behavior including following rules or instructions.  And are thus, directed towards the abstract groupings of Certain Methods of Organizing Human Activity and/or Mental Processes, in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim besides the abstract idea.  Therefore, the limitations of the claim as a whole also do not amount to significantly more than the abstract idea.  
	Claims 28 and 34 recitation includes, processors, computer-readable media; claim 28 additionally includes one or more web servers.  Viewed individually, these do not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions.  Therefore, the limitations of the claims as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 22-27, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 28-40 suffer from substantially the same deficiencies as outlined with respect to claim 21-27 and are also rejected accordingly.


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. § 112 rejection have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 21, 28 and 34.
Applicant's other filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s request to hold the double patenting rejection in abeyance is denied as only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See MPEP § 804 (I)(B)(1).
B.	Applicant's argument regarding the 35 U.S.C. § 101 rejection that the claims do no recite an abstract idea but instead recite features that relate to generating source code for an application by modifying code of a selected theme (pp 11-13).  The Examiner respectfully disagrees.  The claims are directed to abstract ideas namely, Certain Methods of Organizing Human Activity, without any additional element that would integrate the abstract ideas into a practical application or amount to significantly more.  See 101 analysis above.  
	Applicant submits that the claims as a whole integrate the judicial exception into a practical application (pp 13-16).  The Examiner respectfully disagrees.  Claim 21 does not provide any additional elements that integrate the abstract idea into a practical application.  Claims 28 and 34, provide the additional elements of one or more processors and a computer-readable media, which amount to merely applying the abstract idea by a computer.  
	In regards to Applicant’s contention that similar to McRO and EcoServices the claims do not merely recite an automation of a task previously performed by humans, but instead recite features that provide the improvement.  First, the instant claims have different fact patterns and claim sets and are not analogous.  Therefore, since EcoServices is a non-precedential case/opinion and applicant’s claims are not equivalent it is not germane.  
	In the case of McRO, the Court held the claims were not directed to an abstract idea because the claims were directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. The Court analyzed the McRO specification that described the claimed invention as improving computer animation through the use of specific rules to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking), which were not used by human artists who instead relied on subjective determinations.  The Court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.
	Unlike McRO, Applicant’s claimed method/system are directed to abstract ideas similar to concepts previously identified in Alice and there is no description in Applicant’s specification of improving a technological process.  The claims simply use a computer as a tool to perform an existing process of writing/generating computer application/source code.  As Applicant’s specification attests “[o]nline merchants provide online stores where the merchants sell their goods to consumers. A merchant may set up a storefront accessible via a website or via an application. To provide an application, the merchant may have to hire a programmer or code the application himself” [0003].  That an improvement is made by merely automating a process, that thereby removes errors one might find in the manual process is not an improvement to a technology.  As imparted by McRO and EcoServices, that is essentially what is expected from a system that is automated, and without more does not make an abstract idea integrated into a practical application.  
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski v. Kappos, 561 U.S. 593, 610-11 (2010))).